10 So.3d 1102 (2008)
Don T. KOZICH, Appellant,
v.
D. David KELLER, etc., et al, Appellees.
No. 4D08-789.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
Rehearing Denied June 10, 2009.
Don T. Kozich, in proper person.
Bunnell, Woulfe, Kirschbaum, Keller, and Gregoire, and Nancy W. Gregoire, Fort Lauderdale, for appellees.
Before COPE, RAMIREZ, and SALTER, Associate Judges.
PER CURIAM.
Don T. Kozich, pro se, appeals a January 2008 Order of the Circuit Court for the Seventeenth Circuit, Broward County,[1] denying his verified motion to dissolve an injunction and to stay a final judgment, each entered in 1998. Kozich also appeals the denial of his motion for rehearing entered in February 2008.
Importantly, the 1998 rulings sought to be modified by Kozich found that he had filed twenty-eight pro se lawsuits in the Broward Circuit Court between 1985 and 1998, at least twenty-two of which were filed after 1990; that Kozich had filed other pro se lawsuits as well "attempting to relitigate questions of law and fact that have previously been adjudicated"; that he had "maliciously filed this complaint in order to abuse the judicial process, resulting in a tremendous burden on the Court's already heavy caseload and an obstruction to the application of justice in more meritorious causes"; and that "Mr. Kozich has no constitutional right to harass the court and state officials with malicious lawsuits." Kozich was barred from filing further pleadings in the case unless signed by an attorney licensed to practice in Florida and in good standing with The Florida Bar.
Kozich's 2008 motion to dissolve the injunction and stay final judgments, though ostensibly filed pursuant to Florida Rules *1103 of Civil Procedure 1.540, 1.550, and 1.560, was itself a violation of the 1998 judgment, of course, but this was apparently insufficient to deter Kozich. Kozich merely re-argued in the 2008 motion the conclusory allegations asserted unsuccessfully in the many proceedings before the 1998 injunction and judgment, outlining an alleged conspiracy directed against him by insurers, judges, The Florida Bar, the Broward Bar, and the Dade Bar.
Upon their review of the initial brief, several of the appellees filed a motion to dismiss the appeal. Kozich responded to the motion to dismiss, and he also filed motions to strike the motion to dismiss, for sanctions, and for oral argument.
Upon our consideration of the initial brief, we deny each of Kozich's pending motions and summarily affirm the orders below under Florida Rule of Appellate Procedure 9.315. The initial brief does not identify any legal error below, and it does nothing more than repeat the same scandalous and impertinent claims that were asserted ten or more years ago. Samples include: "[two lawyers] created the tangled web of deceit and confusion"; "Kozich is only trying to sort out the confusion purposefully created by the appellees to cover their tracks"; "[t]he fraud on the court also extends to the 4th DCA because... [it] denied all motions for fees"; and "[certain lawyers] were sleeping with the enemy, being the insurers here."
The Courtand Mr. Kozich as well, if he could only be induced to realize it should not spend further time on these meritless claims.
Affirmed.
NOTES
[1]  A judge for the Fourth District Court of Appeal was named as a defendant below and therefore as an appellee. Accordingly, the case was assigned to a panel of the Third District for disposition. See Fla. Supreme Court Admin. Order 2008-86 (Mar. 19, 2008).